In re Cardeneaux, Warren; Cardeneaux, Babe Strayhan; applying for supervisory writs of certiorari, prohibition and mandamus; Parish of Jefferson, 24 Judicial District Court, Div. “H”, No. 301-335; to the Court of Appeal, Fifth Circuit, No. 86-C-400.
Granted. The ruling of the trial judge dismissing defendants’ exception of improper venue is reversed. The case is remanded to the district court to enter the proper order sustaining the exception of venue filed by defendants. Pursuant to La.Code Civ.P. art. 121, trial judge may either dismiss the suit or transfer it to Bossier Parish where venue is proper.